Citation Nr: 1802816	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1980 to November 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the RO in Roanoke, Virginia, which reopened and then denied the issue of service connection for an acquired psychiatric disorder.  The Veteran testified from Roanoke, Virginia, at a March 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A January 1996 RO rating decision denied service connection for an acquired psychiatric disorder, finding that the Veteran did not have a currently diagnosed psychiatric disorder subject to service connection.  The Veteran did not file a timely notice of disagreement (NOD) following the January 1996 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  Subsequently, a November 2004 RO rating decision reopened and denied service connection for an acquired psychiatric disorder, finding that a preexisting acquired psychiatric disorder was not aggravated by active service.  The Veteran did not file a timely NOD following the November 2004 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  

2.  New evidence received since the November 2004 rating decision relates to an unestablished fact of possible aggravation of a preexisting acquired psychiatric disorder during service that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.

3.  The Veteran is currently diagnosed with the acquired psychiatric disorder of major depressive disorder.

4.  The major depressive disorder clearly and unmistakably preexisted entry into active duty.

5.  It is not clear and unmistakable that the preexisting major depressive disorder did not worsen in severity during service.

6.  During service the Veteran was treated for mental health symptoms, including an attempted suicide, related to the Veteran's abusive ex-spouse and in-service sexual assault.

7.  The currently diagnosed major depressive disorder is related to the in-service events, mental health symptoms, and treatment.


CONCLUSIONS OF LAW

1.  The January 1996 and November 2004 rating decisions denying service connection for an acquired psychiatric disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the November 2004 rating decision is new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  An acquired psychiatric disorder clearly and unmistakably preexisted service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).

4.  It is not clear and unmistakable that the preexisting acquired psychiatric disorder was not worsened during service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of major depressive disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a).  As the instant decision reopens and grants service connection for the acquired psychiatric disorder of major depressive disorder, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and assist is necessary. 

Reopening Service Connection for an Acquired Psychiatric Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A January 1996 RO rating decision denied service connection for an acquired psychiatric disorder, finding that the Veteran did not have a currently diagnosed psychiatric disorder subject to service connection.  The Veteran did not file a timely NOD following the January 1996 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  Subsequently, a November 2004 RO rating decision reopened and denied service connection for an acquired psychiatric disorder, finding that a preexisting acquired psychiatric disorder was not aggravated by active service.  The Veteran did not file a timely NOD following the November 2004 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the January 1996 and November 2004 rating decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the November 2004 rating decision denying service connection for an acquired psychiatric disorder, VA received the report from a May 2017 private mental health examination and opinion.  Per the medical opinion, a licensed psychologist opined that a preexisting acquired psychiatric disorder was likely aggravated by active service.  Such evidence relates to an unestablished fact of possible aggravation of a preexisting acquired psychiatric disorder during service that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Major depressive disorder is not a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness; rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Preexistence of an Acquired Psychiatric Disorder

At the outset, the Board notes that the Veteran is currently diagnosed with the acquired psychiatric disorder of major depressive disorder.  This diagnosis can be found in the reports from the February 2013 VA mental health examination and the May 2017 private psychologist examination and opinion report.  Further, the Board notes that, at the August 1979 service entrance examination, no mental health disorder was "noted"; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that it is clear and unmistakable that the Veteran's major depressive disorder existed prior to service.  Per the report from the February 2013 VA mental health examination, after reviewing all the relevant evidence of record, the VA examiner opined that the major depressive disorder clearly and unmistakably existed prior to service.  This finding is supported by the other evidence of record, to include the findings of the May 2017 private psychologist examination and opinion report.

While the evidence of record reflects that the major depressive disorder clearly and unmistakably existed prior to service, the evidence does not clearly and unmistakably show that the preexisting major depressive disorder was not worsened in severity during service.  Per the report from the May 2017 private psychologist examination and opinion report, the private psychologist specifically opined that the preexisting major depressive disorder was aggravated during active service.  This opinion is of sufficient probative value to prevent a finding that there is clear and unmistakable evidence that the major depressive disorder was not aggravated during active service; therefore, the presumption of soundness at service entrance is not rebutted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Further, the Board notes that, even without this opinion, the fact that the service treatment records reflect that the Veteran developed suicidal ideation in September 1986 and then subsequently attempted to take her own life in January 1987 would prevent a finding that there is clear and unmistakable evidence that the major depressive disorder was not aggravated by active service.

Service Connection for an Acquired Psychiatric Disorder

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.  At the outset, the Board notes that the Veteran is currently diagnosed with the acquired psychiatric disorder of major depressive disorder.  As noted above, this diagnosis can be found in the reports from the February 2013 VA mental health examination and the May 2017 private psychologist examination and opinion report.

Next, the Board finds that during service the Veteran was treated for mental health symptoms, including an attempted suicide, related to the Veteran's abusive spouse and in-service sexual assault.  A September 1986 service treatment record reflects that the Veteran was treated for depression related to marital discord.  It was noted that on that occasion the Veteran's ex-husband had twisted her right arm behind the back.  Another September 1986 service treatment record reported that the Veteran was experiencing suicidal ideation.  Per a subsequent January 1987 service treatment record, the Veteran attempted suicide by taking medication and alcohol.  The suicide attempt was related to the abusive home situation.

As to the in-service sexual assault, at the March 2017 Board videoconference hearing, the Veteran testified to being sexually assaulted in 1985 while stationed in Africa.  The Veteran testified to seeking medical attention the morning after the assault; however, VA has not received any service treatment records noting this visit.  VA did receive a letter from the Veteran's sister indicating that the Veteran told the sister about the sexual assault at or near the time it occurred.  Further, at the March 2017 Board videoconference hearing, the Veteran testified that the ex-husband became abusive after she told him about the sexual assault in 1986 upon returning from deployment.  This testimony is supported by a May 1986 service treatment record noting that the Veteran's ex-husband was abusive due to problems with jealously.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder is related to the in-service mental health symptoms and treatment.  Throughout the course of this appeal, including in testimony at the March 2017 Board videoconference hearing, the Veteran advanced that mental health symptoms did not significantly manifest prior to the 1985 sexual assault and subsequent marital discord and abuse beginning in 1986.  Per a February 2013 letter, the Veteran's sister advanced that the Veteran's mental health began to deteriorate after the sexual assault.  

As discussed above, VA received a May 2017 private psychologist examination and opinion report.  The examination report reflects that the private examiner thoroughly reviewed all the evidence of record, to include service treatment records and VA and private mental health treatment records.  At the conclusion of the private examination, the private psychologist opined that it was as likely as not that the currently diagnosed major depressive disorder was related to the in-service sexual assault and domestic abuse.  This finding is supported by a February 2004 private opinion from the Veteran's doctor indicating that the major depressive disorder was likely related to service.

The Veteran is currently diagnosed with the acquired psychiatric disorder of major depressive disorder.  During service the Veteran was treated for mental health symptoms, including an attempted suicide, related to the Veteran's abusive spouse and in-service sexual assault.  A private psychologist and a private physician have both opined that the major depressive disorder is related to the Veteran's experiences during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the acquired psychiatric disorder of major depressive disorder was incurred in active service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Finally, the Board notes that the evidence of record indicates that the Veteran may be diagnosed with other acquired psychiatric disorders, including posttraumatic stress disorder (PTSD) and a personality disorder.  Where a veteran is diagnosed with multiple mental health disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  At the February 2013 VA mental health examination, the VA examiner explicitly found that there was "extensive overlap" between the Veteran's various mental health disorders, and that it was not possible to differentiate the symptoms.  As such, the Board has attributed all disability symptomatology and functional impairment to the now service-connected 

major depressive disorder, and the RO should consider all of the Veteran's mental health symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other acquired psychiatric disorder.       


ORDER

Service connection for the acquired psychiatric disorder of major depressive disorder is granted.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


